                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION


STATE OF LOUISIANA                        CASE NO. 6:18-CV-00174

VERSUS                                    UNASSIGNED DISTRICT JUDGE

USA                                       MAGISTRATE JUDGE HANNA

                                    JUDGMENT

      THIS MATTER came before the Court on February 14, 2019 for oral argument

on the State’s Objection to the Magistrate Judge’s November 20, 2018 Report and

Recommendation on Motion to Dismiss, Rec. Doc. [28].

      After considering the objections, hearing the arguments of counsel, and

having conducted an independent review of the record, and for reasons orally

assigned, the Court adopts the reasons stated in the Report and Recommendation

of the Magistrate Judge previously filed herein, Rec. Doc. [27], having determined

that the findings and recommendations are correct under the applicable law.

Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the United States of

America’s motion to dismiss for lack of subject matter jurisdiction, Rec. Doc. [19],
is hereby GRANTED and the State of Louisiana’s claims are hereby DISMISSED

WITHOUT PREJUDICE, consistent with the report and recommendation.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 14th day of

February, 2019.



                                        ______________________________
                                        MICHAEL J. JUNEAU
                                        UNITED STATES DISTRICT JUDGE




                                    2
